Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-5, 8-12 and 15-18 are directed to a system (machine or manufacture), a method (process) and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
 determining a volume of the brine, a volume of the low-gravity solids, and a volume the high-gravity solids that are within the water-based drilling fluid; calculating, using the volume of the low-gravity solids and the volume of the high-gravity solids, an average specific gravity of the water-based drilling fluid; WO 2021/010945PCT/US2019/041638 29 determining, using the volume of the brine, a percentage of water that is within the water- based drilling fluid; receiving a target property value that corresponds to an optimal value of a property of the water-based drilling fluid; calculating, using the average specific gravity and the percentage of water, a value of the property of the water-based drilling fluid; and determining a fluid composition of the water-based drilling fluid such that the value of the property of the water-based drilling fluid is approximately equal to the target property value.  
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. With respect to claims 1 and 15, the mere recitation of generic computing elements does not take the claim out of the mental process grouping.  Thus, the claims recite an abstract idea.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Step 2A, Prong Two.  In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
	With respect to claim 1, claim recites the additional elements of a fluid analyzer comprising one or more processor and a non-transitory computer-readable medium. The functions of the analyzer comprising the computer-readable medium and the one or more processors (i.e. receiving, storing, processing data) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components.
With respect to claim 8, the method steps of the invention lack any recitation of a machine, let alone a recitation which creates a substantial tie so as to impose meaningful limitations on the claims scope.  Accordingly, the method steps can be performed entirely manually.  
	With respect to claim 15, the claims recite the additional elements of a non-transitory computer-readable medium and one or more processors. The functions of the computer-readable medium and the processor (i.e. receiving, storing, processing data) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components.
With respect to claims 1, the limitation of a housing defining a fluid reservoir, the housing including an inlet to receive a water-based drilling fluid that is configured to be pumped into a wellbore, the water-based drilling fluid comprising of brine, a low-gravity solids, and a high-gravity solids, merely amounts to extra-solution activity.

Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements of claim 1 amount to mere instructions to apply the exception using a fluid analyzer comprising one or more processor and a non-transitory computer-readable medium.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
As discussed above, the method steps of claims 8 do not recite additional elements that create a substantial tie to impose any meaningful limitations on the claims. Even assuming, for the sake of argument, that there were a machine tied to the steps of the invention, the method steps of claim 8 would merely require generic computer implementation and operate using generic functions. Mere instructions to 
As discussed above, the additional elements of claim 15 amount to mere instructions to apply the exception using a computer-readable medium and one or more processors.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
With respect to the aforementioned extra-solution activities, the use of water-based drilling fluids in drilling operations is well-known in the art.  See Parlar et al. (U.S. Pub. No. 2004/0014606 A1), which discloses that commonly known reservoir drilling fluids are water-based that include solid particles dissolvable via exposure to brine and the application thereof (see [0015]-[0016]) and Allouche et al. (U.S. Patent No. 6,665,636 B1), disclosing general compositions of drilling mud and the routine application of mud when drilling a well (see background, col. 1, ll. 5-40).
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

The limitations of claims 2, 5, 9, 12, 16 and 18 merely narrow the previously recited abstract idea limitations of claims 1, 8 and 15 (i.e. further reciting calculations, measurements and determinations, which are processes that can be performed in the human mind or by a human using pen and paper). For the reasons described above with respect to claims 1, 8 and 15, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea


Allowable Subject Matter
Claims 6-7, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim 1, Jamison et al. (U.S. 2013/0192360A1) disclose (refer to para 0028) a system (see fig. 3) comprising a housing defining a fluid reservoir (142, 144, 146, refer to para 0042), the housing including an inlet to receive a water-based drilling fluid (refer to para 0028) that is configured to be pumped into a wellbore (see fig. 1), the water-based drilling fluid comprising of brine, solids(refer to para 0035); a fluid analyzer (100) comprising one or more processors (174) and a non-transitory computer-readable medium (176).
Watson (U.S. 2018/0003048A1) teaches an apparatus for analyzing drilling fluids from an oil and gas site. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
01/06/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672